          Case 1:18-cv-08865-AJN Document 37 Filed 04/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
UNITED STATES SECURITIES AND                         :
EXCHANGE COMMISSION                                  :
                                                     :
       Plaintiff,                                    :
                                                     :
v.                                                   : No. 1:18-cv-8865-AJN-GWG
                                                     :
ELON MUSK                                            :
                                                     :
       Defendant.                                    :
                                                     :

                          MOTION TO APPEAR PRO HAC VICE
       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Steven Buchholz hereby moves this Court for an Order for

admission to practice pro hac vice to appear as counsel for the United States Securities and

Exchange Commission in the above-captioned action. I am an active member in good standing

of the bar of the State of California, and there are no pending disciplinary proceedings against

me in any state or federal court. I have never been convicted of a felony. I have never been

censured, suspended, disbarred, or denied admission or readmission by any court. I have

attached an affidavit, certificate of good standing, and proposed order pursuant to Local Rule 1.3.



                                                     Respectfully submitted,



Dated: April 3, 2019                                  /s Steven Buchholz
                                                     Steven Buchholz
                                                     U.S. Securities & Exchange Commission
                                                     44 Montgomery Street, Suite 2800
                                                     San Francisco, CA 94104
                                                     Phone: (415) 705-2500
                                                     Fax: (415) 705-2501
                                                     Email: BuchholzS@sec.gov
        Case 1:18-cv-08865-AJN Document 37-1 Filed 04/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
UNITED STATES SECURITIES AND                        :
EXCHANGE COMMISSION                                 :
                                                    :
       Plaintiff,                                   :
                                                    :
v.                                                  : No. 1:18-cv-8865-AJN-GWG
                                                    :
ELON MUSK                                           :
                                                    :
       Defendant.                                   :
                                                    :

                            AFFIDAVIT OF STEVEN BUCHHOLZ

I, Steven Buchholz, declare as follows:

       1.      I am a member in good standing of the bar of the State of California. There are

no pending disciplinary proceedings against me in any state or federal court.

       2.      I have never been convicted of a felony.

       3.      I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

       4.      I do not have any disciplinary proceedings presently pending against me.


       I declare under penalty of perjury under the laws of the United States of America,

pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my knowledge,

information, and belief.


Dated: April 3, 2019                                                /s/ Steven Buchholz
                                                                    Steven Buchholz
       Case 1:18-cv-08865-AJN Document 37-2 Filed 04/03/19 Page 1 of 1

                                           ~ ~        ~
                                           e~%        ~ ~`




                     ~~~x~e~t.e C~~~xxt o~ C~~Xtfoxz~t~
                                 J ORGE E. NAVARRETE
                            Clerk and Executive Officer ofthe Sup~~me Court




       CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                              OF THE

                              STATE OF CALIFORNIA


                          STE VEN DENNIS B UCHHOLZ


I, JORGE E. NAVARRETE, Clerk/Executive Officer ofthe Supreme Court ofthe State of
California, do hereby certify that STEVEN DENNIS BUCHHOLZ, #202638, was on the
20th day ofOctober, 1999, duly admitted to practice as an attorney and counselor at law
 in all the courts ofthis state, and is now listed on the Roll ofAttorneys as a member ofthe
bar ofthis state in good standing.



                                               Witness my hand and the seal ofthe court
                                               on the 2nd day ofApril, 2019.



                                               JORGE E. NAVARRETE
                                               ClerklExecutive Officer ofthe Supreme Court


                                                        C ~:-~
                                                       C~'. Rivera Assistant Deputy Clerk
         Case 1:18-cv-08865-AJN Document 37-3 Filed 04/03/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
UNITED STATES SECURITIES AND                         :
EXCHANGE COMMISSION                                  :
                                                     :
       Plaintiff,                                    :
                                                     :
v.                                                   : No. 1:18-cv-8865-AJN-GWG
                                                     :
ELON MUSK                                            :
                                                     :
       Defendant.                                    :
                                                     :

                            ORDER TO APPEAR PRO HAC VICE

       The motion of Steven Buchholz for admission to practice pro hac vice in the above-

captioned action is GRANTED.

       Applicant has declared that he is a member in good standing of the bar of the State of

California and that his contact information is as follows:

                          Steven Buchholz
                          U.S. Securities & Exchange Commission
                          44 Montgomery Street, Suite 2800
                          San Francisco, CA 94104
                          Phone: (415) 705-2500
                          Fax: (415) 705-2501
                          Email: BuchholzS@sec.gov

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for the United States Securities and Exchange Commission in the above-captioned action;
        Case 1:18-cv-08865-AJN Document 37-3 Filed 04/03/19 Page 2 of 2



       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




_______________                                      ________________________________
Date                                                 United States District/Magistrate Judge
